 1
     STEVEN L. CRAWFORD #166488
 2   Law Office of Steven L. Crawford
     192 North 11th
 3   Grover Beach, CA 93433
     Tel: 805-458-6312
 4   Fax: 805-489-2001
 5
     Attorney for Defendant
 6             Francisco Salgado
 7

 8
                   IN THE UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,      )   Case No.   1:17CR00135 LJO
                                    )
12             Plaintiff,           )
                                    )   STIPULATION AND PROPOSED ORDER
13       vs.                        )   CHANGING SENTENCING DATE AND
                                    )   RELATED PSR DATES
14   FRANCISCO SALGADO,             )
                                    )
15             Defendant.           )
                                    )   Judge: Honorable LAWRENCE J.
16
                                        O’NEILL
17

18

19
     TO: THE HONORABLE LAWRENCE J. O’NEILL, Presiding Justice,
20   Eastern District of California.
21
         IT IS HEREBY STIPULATED by and between the parties in this
22   action that the current dates set for the PSR to be distributed
23   to counsel, the informal objections, formal objections and the
24   sentencing hearing currently set in this case be vacated and
25   changed to the following:

26
     -Draft PSR to counsel—May 27, 2019;
     -Informal objections due—June 11, 2019;
27
     Final report due to court—June 17, 2019
28
     -Formal objections due June 24, 2019;



                                    - 1
 1   Reply or response due—July 1, 2019 and
 2   -Sentencing set for July 22, 2019, 2019 at 10:00 a.m. or as soon
 3   thereafter as is convenient for the court.

 4
          This stipulation is needed based on the defendant being
     moved immediately before the PSR interview was to take place.
 5
     Counsel as well as the presentence officer were unaware of the
 6
     late move and went to meet for the interview in the Fresno
 7
     County Jail only to find Mr. Salgado had been moved to Lerdo
 8
     Detention Facility. Counsel had checked the days prior to the
 9   meeting and defendant was still in the Fresno County jail. In
10   addition, the presentence officer was also unaware of the
11   transfer until the day of the interview.
12        I believe that time has been waived in this matter but out

13
     of an abundance of caution, the defendant, Francisco Salgado,
     hereby waives time for sentencing up to and including the new
14
     date of July 22, 2019, 2019.
15

16
     Respectfully submitted,
17

18                                       /S/ Steven L. Crawford
                                    STEVEN L. CRAWFORD, Attorney for
19
                                    NOEL CARTER
20
                                         /s/ Kimberly Sanchez
21                                  Kimberly Sanchez, Assistant United
                                    States Attorney
22

23
     IT IS SO ORDERED.
24

25     Dated:   April 30, 2019             /s/ Lawrence J. O’Neill _____
                                    UNITED STATES CHIEF DISTRICT JUDGE
26

27

28




                                     - 2
